Citation Nr: 0708275	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with aortic valve replacement, now rated as 60 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 10 percent for rheumatic heart 
disease.  In July 2005, the RO granted an increased rating of 
60 percent.  

In September 2006, the veteran testified before the Board 
sitting at the RO in New York, New York by videoconference 
from a VA benefits office in Albany, New York.  

In his September 2006 Board hearing, the veteran stated that 
he experienced pain, swelling, and discoloration of his left 
leg and that he had been diagnosed and treated for 
cellulitis.  He stated that the condition was secondary to 
surgery to remove a vein for coronary artery bypass grafts 
performed in September 1999.  He also stated that the surgery 
caused a scar on his left leg.  These issues are referred to 
the RO for further development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In his September 2005 Board hearing, the veteran stated that 
the symptoms of his rheumatic heart disease have become more 
severe since the last examination of record.  He stated that 
he has been treated by a private cardiologist in Saint Croix, 
Virgin Islands, and that he has been hospitalized three times 
for the condition.  No records of treatment from the 
physician are in the file.  It is not clear if the 
hospitalization was in addition to those occasions already 
documented in the record.  Records of recent treatment are 
needed to decide the claim.  

The current rating of 60 percent was assigned in July 2005 
based in part on a private myocardial stress procedure in 
April 2005.  Since the veteran stated in his September 2006 
hearing that his symptoms have become more severe and that he 
has received additional treatment, a new assessment of his 
cardiac function would be useful. 

In November 2002, a private cardiologist noted that 
concurrent testing showed evidence of probable inferior 
infarct.  There is no record of any specific treatment for 
that condition.  The veteran contends that he should receive 
a separate rating for the residual conditions of a myocardial 
infarction.  A medical opinion is necessary to determine if 
an infarction occurred and whether any residual conditions 
are related to service-connected rheumatic heart disease and 
contribute to the veteran's current symptoms.  38 C.F.R. 
§ 3.159(c) (2006).      

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
address of his private cardiologist in 
Saint Croix, Virgin Islands and the dates 
and location of his hospitalizations 
since September 1999.  Then, request 
records of treatment after September 1999 
from all identified medical providers and 
hospitals for any cardiovascular 
condition.   Associate any records 
obtained with the claims file.  

2.  Schedule the veteran for an 
examination of his rheumatic heart 
disease and associated symptoms by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner conduct all necessary 
testing including measurements of the 
veteran's current metabolic equivalents 
and left ventricular ejection fraction. 
Request that the examiner provide an 
opinion whether any residual conditions 
of an inferior infarct are present and 
whether the conditions, if any, are 
related to service-connected rheumatic 
heart disease and aortic valve 
replacement or to non-service-connected 
coronary artery disease.  

3.  Then, readjudicate the claim for an 
increased rating for rheumatic heart 
disease with aortic valve replacement.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



